Allowable Subject Matter
1.         Claims 1-20 are allowed.
2.         The following is examiner's statement of reason for allowance.

          Kurashima  (US PG-PUB 20170351360 A1) teaches In the electrostatic capacitance input device 1 according to the present embodiment, the plurality of wires 27 are formed in the outer region 2b of the input region 2a on the first surface 20a of the substrate 20.  Each of the same 
wires 27 extends from one of the first and second input position detection electrodes 211 and 212 to the edge portion 20e of the substrate 20.the shield electrode 28 is provided all along the outer periphery of the substrate 20, thus shutting out electromagnetic noise trying 
to find its way from the input operation side more positively.  Still further, the shield electrode 28 covers the side portion 214e of the interlayer insulating film 214 near the outer periphery of the substrate 20.  This shuts out electromagnetic noise trying to find its way into the wires 27 from the surrounding environment.

          Cho (US PG-PUB 20140071064 A1) teaches a touch screen panel for a display device.  The touch screen panel includes a base layer, a plurality of first electrode strings, a plurality of second electrode strings, a plurality of first routing wires, a plurality of second routing wires; a third wire formed between the first routing wires and the second routing wires, an insulation layer that covers the first and second routing wires and the third wires and has contact holes exposing a part of the third wire, and a shield pattern that is formed on the insulation layer 

          Kim et. al (US PG-PUB 20160188114 A1) teaches A touch-sensitive display includes a plurality of electrodes configured to detect a touch input received at the touch-sensitive display device.  A plurality of touch wires formed on a substrate are electrically connected to 
the electrodes and configured to detect a touch input received at the touch-sensitive display device.  A plurality of first conductive patterns on the substrate are each connected to a touch wire and extend in a first direction from the corresponding touch wire.  An insulation layer is disposed on the plurality of touch wires and first conductive patterns, and a plurality of second conductive patterns are disposed on the insulation layer.  Each second conductive pattern contacts one of the touch wires via a contact hole in the insulation layer and at least partially overlaps a corresponding one of the first conductive patterns, while being separated from the corresponding one of the first conductive patterns by the insulation layer.

          Lee et al. (US PG-PUB 20150227235 A1) teaches A touch panel includes a plurality of sensing electrodes, a plurality of wirings and an electrostatic discharge pattern.  The plurality of sensing electrodes is disposed on a substrate.  The plurality of wirings extends from 
the plurality of sensing electrodes.  A bottom surface of the plurality of wirings has the same height as a bottom surface of the plurality of sensing electrodes.  The electrostatic discharge pattern is electrically connected to the plurality of wirings.

As to claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “an electrostatic shield pattern disposed on the insulation layer on which the plurality of second lines are disposed, wherein the electrostatic shield pattern is electrically connected to one of the plurality of first lines through a guide contact hole defined in the insulation layer”.  And As to claim 14, the prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “a plurality of second lines including a first line part and a second line part, wherein the first line part is disposed on the second insulation part, and the second line part is disposed on the first insulation layer, wherein a plurality of first line parts are electrically connected to a corresponding one of the plurality of second lines through a plurality of contact holes defined in the second insulation part, and a plurality of second line parts are respectively connected to second ends of the plurality of sensing electrodes: and an electrostatic shield pattern disposed on the second insulation part and electrically connected to one of the plurality of first lines through a first guide contact hole defined in the second insulation part”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628